Per Curiam.

For the following reasons we grant respondents’ motion for summary judgment. Accordingly, Manson’s request for a writ of mandamus is denied.
Manson argues that CCI’s visiting office and the Ohio Department of Rehabilitation and Correction denied him Addy’s visitation because she was a former employee of the department and that the denial was unconstitutional.
Three requirements must be met to establish a right to a writ of mandamus: that relator have a clear legal right to the relief prayed for, that respondent have a clear legal duty to perform the acts, and that relator have no plain and adequate remedy in the ordinary course of law. State ex rel. Berger v. McMonagle (1983), 6 Ohio St.3d 28, 29, 6 OBR 50, 51, 451 N.E.2d 225, 226.
' Manson does not meet the first requirement because he does not have a constitutional right to receive certain visitors. As the Sixth Circuit Court of Appeals has stated: “Prison inmates have no absolute constitutional right to visitation.” Bellamy v. Bradley (C.A.6, 1984), 729 F.2d 416, 420, certiorari denied (1984), 469 U.S. 845, 105 S.Ct. 156, 83 L.Ed.2d 93.
*442In Kentucky Dept. of Corr. v. Thompson (1989), 490 U.S. 454, 460-461, 109 S.Ct. 1904, 1908-1909, 104 L.Ed.2d 506, 515, the United States Supreme Court stated:
“Respondents do not argue — nor can it seriously be contended, in light of our prior cases — that an inmate’s interest in unfettered visitation is guaranteed directly by the Due Process Clause. * * * The denial of prison access to a particular visitor ‘is well within the terms of confinement ordinarily contemplated by a prison sentence,’ Hewitt v. Helms [1983], 459 U.S. [460] at 468, [103 S.Ct. 864, 869, 74 L.Ed.2d 675, 686] and therefore is not independently protected by the Due Process Clause.”
In addition, Manson, as an Ohio inmate, does not have a state-protected liberty interest in receiving certain visitors. The Thompson court found that in order for prison regulations to create for an inmate a protected liberty interest in receiving certain visitors, the relevant regulations must contain “ ‘explicitly mandatory language,’ i.e., specific directives to the decisionmaker that if the regulations’ substantive predicates are present, a particular outcome must follow * * *.” Id., 490 U.S. at 463, 109 S.Ct. at 1910, 104 L.Ed.2d at 516. Ohio Adm.Code 5120-9-15, which governs prison visitation in Ohio, is not sufficiently mandatory to create for Manson a protected liberty interest in receiving certain visitors. Addy clearly falls within the rule’s excludable visitor category. Ohio Adm.Code 5120-9-15(C) states in part:
“It is recognized that certain visitors should be excluded. A visitor may be excluded when there are reasonable grounds to believe that:
“(1) The visitor’s presence in the institution could reasonably pose a threat to the institution’s security, or disrupt the orderly operations of the institution[.] * * *”
Because Addy was a former correctional officer of the Ross Correctional Institution located across the street from CCI, she could reasonably be considered a security risk based on her training in security procedures and knowledge of facility operations.
Accordingly, Manson has failed to meet the first and second requirements for a writ of mandamus. He has no clear legal right to the relief prayed for, nor do respondents have a clear duty to perform the acts. Respondents’ motion for summary judgment is granted.

Writ denied.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.
Pfeifer, J., dissents.